DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second front-end surface interface” as recited in claims 14 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The preamble of claim 1 indicates that the claim is directed to “An apparatus” however the body of the claim, as well as its dependents, require various different tools be part of that apparatus.  It is not possible for an apparatus itself to be made of different tools as the term “apparatus” implies a single tool made of various components. It is suggest that claim 1 should be amended to indicate that it, and its dependents, are directed to --A system--.

Regarding claims 2-10:  These claims are rejected due to their dependence on claim 1.

Regarding claim 11:  Lines 4-8 of claim 11 requires “communicating…with a second acoustic repeater”.  It is unclear what is communicating with the second acoustic repeater.  Is it the “processor”, the “first acoustic repeater”, or a different tool? 

Regarding claim 12:  Claim 12 requires “setting a second tool in the wellbore” with “the first tool [being] disposed below the second tool” however neither claim 11 nor claim 12 actually place the first tool in the wellbore.  The first tool must first be placed in the wellbore before the second tool can be placed above it.

Regarding claim 13-17:  These claims are rejected due to their dependence on claims 11 or 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froelich (US 2011/0176387).

Regarding claim 1:  Froelich discloses a system Fig 1, 3, and 4 comprising:
a tool string 14 including a tool bus communication between tool 66 and modem 72 as shown in Fig 6 and described in paragraph [0039]; and
a first acoustic repeater 72 mechanically coupled to the tool string Fig 4, the first acoustic repeater to communicate with a second acoustic repeater 70 to exchange data [0039], the second acoustic repeater communicatively coupled to a first tool 66, the first tool not communicatively coupled to the tool bus communicates with modem 70 not modem 72.

Regarding claim 2:  Wherein the first tool is disposed below an obstruction 68 relative to a surface when the tool string is disposed in a wellbore Fig 4.

Regarding claim 3:  Wherein the obstruction is a second tool of the tool string a packer can be one of the “tools” [0027], [0039], [0040].

Regarding claim 4:  The apparatus further including a propagation medium tool string  - [0031] coupled to the obstruction, the propagation medium to relay the data between the first acoustic repeater and the second acoustic repeater [0031].

Regarding claim 5:  Wherein the first acoustic repeater is communicatively coupled to the tool bus Fig 4, 6.

Regarding claim 6:  Wherein the first acoustic repeater includes a controller 82, 84, the controller coupled to the tool bus Fig 5, 6.

Regarding claim 8:  The apparatus further including a cable 60 – [0037] coupled to the tool string, the cable including a first set of electrical lines implied with term “data cable”, the first acoustic repeater to transmit the data to a surface computer 62 via the first set of electrical lines [0037].

Regarding claim 10:  Wherein the first tool is mechanically coupled to a third acoustic repeater [0041], Fig 7, the first acoustic repeater to communicate with the first tool via the second acoustic repeater and third acoustic repeater [0040], Fig 6.

Claim(s) 1-8, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynk et al. (US 2015/0292320, Lynk).

Regarding claim 1:  Lynk discloses a system 100 – Fig 1A comprising:
a tool string 140/300 including a tool bus [0100] – the components of element 400 make a tool bus where element 180 includes the components of element 400; and
180 mechanically coupled to the tool string Fig 1A, the first acoustic repeater to communicate with a second acoustic repeater 170/400 to exchange data, the second acoustic repeater communicatively coupled to a first tool 432 – [0080], [0084], [0096], [0097]; 175 – Fig 1B, the first tool not communicatively coupled to the tool bus Fig 1A.

Regarding claim 2:  Wherein the first tool is disposed below an obstruction 142 relative to a surface when the tool string is disposed in a wellbore Fig 1A.

Regarding claim 3:  Wherein the obstruction is a second tool of the tool string Fig 1A.

Regarding claim 4:  The system further including a propagation medium wall 310 of tubing 300 – [0078] coupled to the obstruction, the propagation medium to relay the data between the first acoustic repeater and the second acoustic repeater [0078].

Regarding claim 5:  Wherein the first acoustic repeater is communicatively coupled to the tool bus Fig 1A.

Regarding claim 6:  Wherein the first acoustic repeater includes a controller 445 – [0083], the controller coupled to the tool bus.

Regarding claim 7:  Wherein the first tool is coupled to the tool string via a threaded connection 315/324 – Fig 3.

Regarding claim 8:  The system further including a cable 185 coupled to the tool string, the cable including a first set of electrical lines [0028], [0098], the first acoustic repeater to transmit the data to a surface computer 190/192 via the first set of electrical lines [0028], [0097], [0099].

Regarding claim 10:  Wherein the first tool is mechanically coupled to a third acoustic repeater multiple lower repeaters 170 that each include tools, i.e. sensors or valves, the first acoustic repeater to communicate with the first tool via the second acoustic repeater and third acoustic repeater [0084], [0096], [0097].

Regarding claim 11:  Lynk discloses a method Fig 7 comprising:
deploying a tool string 140 in a wellbore 150 – Fig 1A, the tool string including a first acoustic repeater 180;
communicating, by executing an instruction with a processor 190/192 and via the first acoustic repeater [0106], [0111], [0148], with a second acoustic repeater 170/400, the second acoustic repeater associated with a first tool 432 – [0080], [0084], [0096], [0097]; 175 – Fig 1B disposed in the wellbore Fig 1A, 1B, the second acoustic repeater to transmit first data to the first acoustic repeater step 760 – [0136]; and
step 760 – [0136].

Regarding claim 12:  The method further including:
setting a second tool plurality of sensors 432 (Fig 1A) or sliding sleeves 175 (Fig 1B) in the wellbore via the tool string, the first tool to be disposed below the second tool in the wellbore when the second tool is set in the wellbore Fig 1A, 1B;
analyzing the first data step 770 – [0140]; and
one of unsetting the tool string from the second tool or adjusting a setting of the second tool via the tool string based on the analysis [0148], [0149].

Regarding claim 13:  Wherein the first tool is a pressure gauge 432 – [0080], [0085] and the second tool is a pressure barrier valve 175 – Fig 1B.

Regarding claim 17:  The method further including transmitting the first data from the first acoustic repeater to the processor via a tool bus [0100] – the components of element 400 make a tool bus where element 180 includes the components of element 400 of the tool string.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froelich.

Regarding claim 7:  Froelich fails to disclose how the components of the tool string are connected.  However, one of ordinary skill in the art would recognize that threaded connections are the most commonly used and widely available connections for wellbore tools strings.  As such, the Examiner takes OFFICAL NOTICE that it would have been considered obvious to one of ordinary skill in the art, before the effective filing 
Further, there are finite number of choices of tool string connections available to a person of ordinary skill in the art for wellbore tool art.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Regarding claim 9:  Froelich discloses all of the limitations of the above claim(s) except for the cable includes a second set of electrical lines and the tool string includes a second tool, the tool bus to transmit data between the second tool and the surface computer via the second set of electrical lines.  Froelich does disclose the use of multiple tools above the obstruction including valves I in Fig 6, flowmeters II in Fig 6, and fluid analyzer III in Fig 6.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Froelich so that each of these tools communicated with the surface via cable, such as cable 60 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynk in view of Patel (US 2015/0204155).

Regarding claim 18:  Lynk discloses a method Fig 7 comprising:
disposing a pressure gauge 430 – [0085] in a wellbore 150, the pressure gauge to be coupled to a first acoustic repeater 170 – [0080], [0084];
setting a pressure barrier 175 – Fig 1B in the wellbore via a tool string 140/300, the pressure gauge to be disposed below the pressure barrier relative to a surface Fig 1B, the tool string including a second acoustic repeater 180 mechanically coupled to the tool string Fig 1B;
accessing, by executing an instruction with a processor 190/192 – [0106], [0111], [0148] and via the second acoustic repeater, first pressure data collected by the pressure gauge, the first pressure data to be transmitted to the second acoustic repeater via the first acoustic repeater step 760 – [0124], [0136]; and 
one of unsetting the tool string from the pressure barrier or adjusting the setting of the pressure barrier via the tool string [0148], [0149].

Lynk discloses all of the limitations of the above claim(s) except for the method including: 

accessing, by executing an instruction with the processor and via the second acoustic repeater, second pressure data collected by the pressure gauge after the increasing of the pressure in the wellbore;
performing, by executing an instruction with the processor, a comparison of the first pressure data and the second pressure data; and
one of unsetting the tool string from the pressure barrier or adjusting the setting of the pressure barrier via the tool string based on the comparison.

Patel discloses a system similar to that of Lynk in that downhole sensors and communication nodes communicate with uphole communication nodes that in turn communicate with a controller at the surface.  Patel discloses a method of using this system comprises:
disposing a pressure gauge 80 in a wellbore Fig 44, the pressure gauge to be coupled to a first acoustic repeater 82 – Fig 44, [0032];
setting a pressure barrier 114/56 in the wellbore via a tool string 40 – Fig 26, 27; 88 – Fig 33, the pressure gauge to be disposed below the pressure barrier relative to a surface Fig 44, the tool string including a second acoustic repeater 66 – [0031] mechanically coupled to the tool string;
accessing, by executing an instruction with a processor 74 – [0035] and via the second acoustic repeater, first pressure data collected by the pressure gauge, the first pressure data to be transmitted to the second acoustic repeater via pressure testing – [0048], [0059], [0060], [0063], [0064], [0086]; 
increasing, by executing an instruction with the processor communication with the surface – [0028], [0030]-[0032], [0034], [0035], [0045], [0060], a pressure in wellbore implied with the phrase “pressure testing” as it is well known that pressure testing involves the incremental increase in pressure in a well and tool to test the integrity of the tool with respect to pressure;
accessing, by executing an instruction with the processor communication with the surface – [0028], [0030]-[0032], [0034], [0035], [0045], [0060] and via the second acoustic repeater, second pressure data collected by the pressure gauge after the increasing of the pressure in the wellbore implied with the phrase “pressure testing” as it is well known that pressure testing involves the incremental increase in pressure in a well and tool and monitoring the pressure in the well and tool at each increase to test the integrity of the tool with respect to pressure; and
performing, by executing an instruction with the processor communication with the surface – [0028], [0030]-[0032], [0034], [0035], [0045], [0060], a comparison of the first pressure data and the second pressure data implied with the phrase “pressure testing” as it is well known that pressure testing involves the incremental increase in pressure in a well and tool and monitoring the pressure in the well and tool at each increase to test the integrity of the tool with respect to pressure by comparing pressure readings; a sudden decrease in pressure after an incremental increase implies structural failure of the tool; and 
one of unsetting the tool string from the pressure barrier or adjusting the setting of the pressure barrier via the tool string based on the comparison [0063], [0067] – upper barrier 56 is removed if the integrity of lower barrier 114 is validated; i.e. the comparison of the pressure readings does not show that the lower barrier has failed.

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lynk to include the steps of increasing the pressure in the well, monitoring the pressure increase to obtain multiple pressure readings, comparing these readings, and unsetting or adjusting the pressure barrier based on the comparison as taught by Patel in order to have in order to have provided well control and maintain well integrity [0002].

Regarding claim 19:  The method of Lynk, as modified, further including comparing a pressure differential between the first pressure data and the second pressure data to a threshold pressure differential “checking integrity” where the threshold would be the pressure rating for the tool – [0063], [0067] of Patel, the one of the unsetting the tool string from the pressure barrier or adjusting the setting of the pressure barrier based on the threshold pressure differential [0063], [0067] of Patel – upper barrier 56 is removed if the integrity of lower barrier 114 is validated; i.e. the comparison of the pressure readings does not show that threshold has been surpassed.

Regarding claim 20:  The method of Lynk, as modified, further including:
unsetting the pressure barrier from the wellbore [0063], [0067] of Patel; and
monitoring the pressure in the wellbore below pressure barrier during the unsetting based on third pressure data collected by the pressure gauge, the third pressure data to be accessed via the second acoustic repeater plurality of sensors 432 (Fig 1A) or sliding sleeves 175 (Fig 1B) – [0148], [0149] of Lynk.

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 15:  The prior art of record fails to disclose or suggest transmitting third data from the processor to the first acoustic repeater via the first front-end surface interface, the first acoustic repeater to transmit the third data to the first tool via the second acoustic repeater as recited in the claimed method.

Regarding claim 16:  Claim 16 is considered allowable due to its dependence on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/11/2021